Hill, Justice,
dissenting.
In the case of Ga. Public Service Commission v. Atlanta Gas Light Co., 205 Ga. 863 (55 SE2d 618) (1949), it was held that although the Public Service Commission can order lower charges in the future, it lacks authority to. require the utility to make refunds to customers of amounts already paid.
I would hold similarly that although the Commission can authorize higher charges in the future, it lacks authority to require customers to pay the increased rate for service already received. I would find an unconstitutional retroactive impairment of the obligation of contracts.
In the Union Dry Goods case, supra, relied upon by the majority, the utility sought payment from its customers at the higher rate promulgated by the Commission "for service rendered since its promulgation ...” 142 Ga. at 842. The utility there did not seek payment for service rendered prior to promulgation of the new rate. That case therefore is not applicable here whereas, in my view, the prohibition upon retroactive impairment of contracts is. I therefore dissent.